Citation Nr: 0825305	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  06-28 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in San 
Francisco, California


THE ISSUE

Entitlement to reimbursement in the amount of $132.83 for 
unauthorized ambulance services rendered by the San Francisco 
Fire Department on December 9, 2005.



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 decision by the Department of 
Veterans Affairs Medical Center (VAMC) in San Francisco, 
California (hereinafter referred to as the agency of original 
jurisdiction or AOJ) that denied reimbursement in the amount 
of $132.83 for unauthorized medical services rendered by the 
San Francisco Fire Department on December 9, 2005.  

In a May 2006 Statement of the Case (SOC), the AOJ identified 
the monetary issue in controversy as $1,005.00.  In his Form 
9 filing received in July 2006, the veteran limited the issue 
on appeal to the monetary amount of $132.83.  Simply stated, 
the veteran has indicated that he is only seeking this amount 
from the VA. The Board, therefore, has rephrased the issue 
listed on the title page.


FINDINGS OF FACT

1.  The veteran has been in receipt of a 60 percent rating 
for service connected sarcoidosis since July 9, 2000.

2.  The veteran received ambulance services without prior 
authorization from the San Francisco Fire Department on 
December 9, 2005, due to the sudden onset of symptoms of 
extreme dizziness, loss of balance and clammy hands.

3.  In light of the sudden onset of symptoms, and prior VA 
hospitalization for dyspnea on exertion and hypoxemia, the 
veteran acted as a reasonably prudent person would have in 
similar circumstances by seeking immediate medical attention 
without undertaking the steps necessary to obtain prior VA 
authorization for private ambulance services.

4.  The ambulance services provided on December 9, 2005, was 
for a medical emergency of such a nature that any delay in 
treatment of the veteran to obtain VA authorization for 
ambulance services would have been hazardous to his life or 
health.


CONCLUSION OF LAW

The criteria for entitlement to reimbursement in the amount 
of $132.83 for unauthorized ambulance services rendered by 
the San Francisco Fire Department on December 9, 2005, have 
been met.  38 C.F.R. § 17.143 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has been in receipt of a 60 percent rating for 
service connected sarcoidosis since July 9, 2000.  
Historically, he was hospitalized at VA on July 2000, due to 
symptoms of dyspnea on exertion (DOE) and hypoxemia at least 
partly due to his service connected sarcoidosis.

The information of record indicates that the veteran was 
transported to the San Francisco VAMC by the San Francisco 
Fire Department on December 9, 2005.  The veteran reports 
having the sudden onset of symptoms of extreme dizziness, 
loss of balance and clammy hands which he and his spouse 
perceived as constituting an emergency situation.  His spouse 
called for an ambulance, and VA was not contacted to 
authorize the mode of transportation in advance.

Section 17.143 of Title 38 of the Code of Federal Regulations 
(C.F.R.) pertains to the transportation of claimants and 
beneficiaries.  In light of the veteran's 60 percent service 
connected rating, many of the limiting provisions of 
38 C.F.R. § 17.143 do not apply.  Pertinent to the facts of 
this claim, the provisions of 38 C.F.R. § 17.143(c)(2) 
provide that transportation at government expense shall be 
authorized for a veteran traveling by specialized 
transportation, such as an ambulance, provided that a 
physician determines that the special mode of transportation 
is medically required and the travel is authorized in advance 
or was undertaken in connection with a medical emergency such 
that delay to obtain authorization would be hazardous to the 
person's life or health.

The term "medical emergency" is not specifically defined in 
38 C.F.R. § 17.143.  As a point of reference, Section 1725 
which was enacted as part of the Veterans Millennium Health 
Care and Benefits Act, includes an implementing regulation at 
38 C.F.R. § 17.1002(b) which states that a medical emergency 
exists where treatment is for a condition of such a nature 
that a prudent lay person would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health, and indicates that this standard 
is met if there is an emergency medical condition manifesting 
itself by acute symptoms of sufficient severity (including 
severe pain) that a prudent lay person who possesses an 
average knowledge of health and medicine would reasonably 
expect the absence of immediate medical attention to result 
in placing the health of the individual in serious jeopardy, 
serious impairment to bodily functions, or serious 
dysfunction of any bodily organ or part.

As a reference point, an emergency is also defined as "a 
sudden, generally unexpected occurrence or set of 
circumstances demanding immediate action."  Hennessey v. 
Brown, 7 Vet. App. 143, 147 (1994) (citations omitted).

Review of the record indicates that the VAMC denied the 
veteran's claim because a VA clinician determined that the 
veteran's use of an ambulance was "not clinically 
indicated."  This opinion has little probative value, 
however, as no rationale is offered for the conclusory 
statement provided and the AOJ has not fulfilled its duty to 
assist in this case by associating with the claims folder the 
VA emergency room records in question.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992) (VA is obligated to 
obtain pertinent treatment records of medical records 
generated by its agency).

In any event, the Board need not accept a VA physician's 
conclusion as the existence of an emergency if it is 
determined that the VA physician did not exercise sound 
medical judgment because he or she failed to consider certain 
evidence, or otherwise failed to account for why his or her 
opinion was contrary to overwhelming evidence that might have 
lead to another conclusion.  See Bellezza v. Principi, 16 
Vet. App. 145, 149-50 (2002).  In short, the Board's decision 
must be based upon all the evidence of record, including, in 
this case, what the veteran believed to be the situation. 

The Board observes that the definition of medical emergency 
also holds a subjective component concerning the veteran's 
state of mind in light of the severity and acuteness of the 
symptoms presented that is limited by only possessing an 
average knowledge of health and medicine.  The analysis of 
the veteran's state of mind and reasonableness of actions, 
which are factors for consideration in this case, does not 
require any specialized medical training.

The facts in this case establish that the veteran, who had a 
prior hospitalization in July 2000 for symptoms of DOE and 
hypoxemia, experienced a sudden onset of extreme dizziness, 
loss of balance and clammy hands.  It was necessary for the 
veteran's spouse, rather than the veteran, to call for 
emergency medical treatment.  The Board is persuaded from 
review of the record that the veteran and his spouse had a 
genuine belief that a medical emergency existed on December 
9, 2005, which required immediate medical attention and 
rendered impracticable the steps required to obtain prior VA 
authorization for ambulance services.

The Board also finds that there is competent medical evidence 
in support of the veteran's claim.  In this respect, the San 
Francisco Fire Department delivered the veteran to the 
emergency room by ambulance which reflects their professional 
medical judgment that an emergency medical situation existed.  
In light of the lack of rationale provided by the VA 
physician in this case, the Board places greater probative 
weight to the judgment of the San Francisco Fire Department 
medical personnel as to the question of whether an actual 
medical emergency was perceived to have existed at the time 
the services were rendered.

In conclusion, the Board resolves reasonable doubt in favor 
of the veteran by finding that the veteran acted as a 
reasonably prudent person would have in similar circumstances 
by seeking immediate medical attention without undertaking 
the steps necessary to obtain prior VA authorization for 
private ambulance services.

In the future, the veteran should attempt to obtain prior VA 
authorization for any private medical services whenever 
possible, in light of the very high costs involved in private 
care, clearly impacting VA's ability to help veterans 
overall.  However, given that the veteran had the sudden 
onset of potentially ominous symptoms and required ambulance 
transportation to an emergency VA medical facility, the Board 
finds that the veteran was experiencing a medical emergency 
and the criteria for entitlement to reimbursement for the 
expenses associated with the ambulance services received by 
the veteran on December 9, 2005, have been met.  Accordingly, 
the appeal is granted.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  VCAA does not apply 
in a case such as this where the governing regulations reside 
in Part 17 of 38 C.F.R.  See 66 Fed. Reg. 45,620, 45,629 
(Aug. 29, 2001).  Moreover, in light of the full grant of 
benefits sought on appeal in this decision, it is clear that 
no further notification or assistance under the VCAA is 
necessary to develop facts pertinent to the veteran's claim.

ORDER

Reimbursement in the amount of $132.83 for unauthorized 
ambulance services rendered by the San Francisco Fire 
Department on December 9, 2005, is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


